 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDerby Refining Company and Automotive, Petroleum,and Allied Industries Employees Union, Local 618,affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica. Cases 14-CA-9840 and 14-RC-8320March 13, 1978DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn August 8, 1977, Administrative Law JudgeRobert G. Romano issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt' his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Derby RefiningCompany, Hazelwood, Missouri, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IT IS FURTHER ORDERED that the election held inCase 14-RC-8320 be set aside, and that the case besevered and remanded to the Regional Director forRegion 14 to conduct a new election at such time ashe deems circumstances will permit the free choice ofa bargaining representative.[Direction of Second Election and Excelsior foot-note omitted from publication.]I In adopting the Administrative Law Judge's recommended Order, wedo not rely on his characterization of certain campaign documentscirculated by Respondent as an expression of antiunion attitude, since it iswell settled that demonstration of union animus is not a prerequisite forfinding a violation of Sec. 8(a)(1) of the Act. See, e.g., The CooperThermometer Company, 154 NLRB 502, fn. 2 (1965). We do note, however,that the Administrative Law Judge himself did not discuss Respondent'spossible union animus in his analyses. For the reasons stated there. we adopthis recommended Order.Respondent also excepts to certain credibility findings made by theAdministrative Law Judge with regard to Hackworth's testimony. It is theBoard's established policy not to overrule an Administrative Law Judge'sresolutions with respect to credibility unless the clear preponderance of allof the relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362235 NLRB No. 3(C.A. 3, 1951). That Hackworth may have testified incorrectly about thenumber of hours worked on the date of his conversation with SupervisorZickler does not require a reversal of the Administrative Law Judge'scredibility resolution since Hackworth pinpointed the date of the conversa-tion by relying not on the number of hours he worked but rather on the factthat the conversation took place the same day as his affidavit to the Boardwas made.DECISIONSTATEMENT OF THE CASEROBERT G. ROMANO, Administrative Law Judge: Thiscase was heard at St. Louis, Missouri, on March 22, 1977.'The complaint in Case 14-CA-9840 issued on January 14,1977, against Derby Refining Company, herein called theRespondent or Employer, on charges filed on December 6by Automotive, Petroleum and Allied Industries Employ-ees Union, Local 681, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, herein called the Union or Petitioner. InCase 14-RC-8320, a Board-conducted election was heldon February 2, 1977. The Union filed timely objections toconduct allegedly affecting the results of the election. TheRegional Director directed a hearing on certain of theobjections and the cases were thereafter consolidated forsingle hearing. The primary issues to be decided are:Whether the Respondent by certain conduct violatedSection 8(a)(1) of the Act; and whether it engaged incertain conduct which has improperly interfered with theelection. At the conclusion of the hearing the partieswaived oral argument. Subsequently briefs were timelyfiled by the General Counsel and by the Respondent on orabout April 20, 1977.Upon the entire record,2including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Employer, Imake the following:FINDINGS OF FACTI. JURISDICTIONThe Employer, a Delaware corporation, has maintaineda principal office in the city of Hazelwood, Missouri, andhas maintained several other facilities in St. Louis and St.Charles Counties including, inter alia, stations located at8970 Natural Bridge and 502 Airport Road, in St. LouisCounty, Missouri. The Employer is engaged in the businessof retail sale and distribution of gasoline, petroleum, andother related products. During the year ending December31, a representative period, Respondent received grossrevenues in excess of $500,000 from the sale of gasoline andpetroleum related products; and it purchased and receivedat its St. Louis County and St. Charles County places ofbusiness gasoline and petroleum products and other goodsand materials valued in excess of $50,000, of which goodsand materials valued in excess of $50,000 were transportedand delivered to its above places of business directly fromI All dates are in 1976 unless otherwise stated.2 The General Counsel's unopposed motion to correct the transcriptdated April 19, 1977, is granted and received in evidence as G.C. Exh. 4. Inview of the findings made hereinafter, the Respondent's motion to dismissthe complaint is denied.12 DERBY REFINING COMPANYpoints located outside the State of Missouri. The Employeradmits and I find that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act, and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE CONSOLIDATED PROCEEDINGSA. Preliminary Statement Re Complaint AllegationsOn 8(a)(l) and (3) charges filed on December 6, theGeneral Counsel had issued a complaint on January 14,1977, limited to 8(a)(1) allegations that: (a) on a dayuncertain in December, Station Manager James Zicklerthreatened an employee with reprisals should employeesseek union representation; (b) on December 28, Zicklerpromised an employee increased wages in order to discour-age membership in the Union; and (c) on a day uncertainbut between November 15 and December 28, Area Repre-sentative Ray Wille interrogated an employee concerningthe employee's union sympathies.B. The Representation ProceedingThe Union began organizing in November. By letterdated November 19, the Union made a demand forrecognition which was received by the Employer onNovember 23. On November 30, the Union filed a petitionin Case 14-RC-8320. On December 23, a Stipulation forCertification Upon Consent Election was executed by theparties and approved by the Regional Director on the sameday. Pursuant to the terms thereof, an election wasconducted on February 2, 1977, among employees in thefollowing described appropriate collective-bargaining unit:All attendants, cashiers and assistant managers em-ployed by the Employer at the Employer's establish-ments located at 8970 Natural Bridge, 502 AirportRoad, and 9725 Lackland, St. Louis County, Missouri,and 2212 First Capital Drive, St. Charles County,Missouri; excluding station managers, office clericaland professional employees, guards and supervisors asdefined in the Act.The results of the election were that, of approximatelynine eligible voters, there were three votes cast for thepetitioner, five against the Petitioner, and no challengedvotes. The Petitioner timely filed four objections to con-duct affecting the results of the election. On February 22,the Regional Director issued his report on objections andrecommendations and order directing hearing, and orderconsolidating cases and notice of hearing. Therein, theRegional Director concluded upon investigation that Peti-tioner's Objections 2-4 were without merit and has recom-mended to the Board that they be overruled. However, inregard to Objection 1, which in substance tracked theoutstanding complaint allegations above, the RegionalDirector concluded that Objection I had raised substantialand material issues which could best be resolved byhearing thereon. Accordingly, the Regional Director pro-3 As examples of statements revealing the Employer's position andattitude to the union statements appear, inter alia, as follows: "I. We do notwant a union and we do not need a union here at our company. 2. It is ourvided in th.e consolidated proceeding herein before me forhearing, ruling, and decision on Objection I, followingwhich the representation matter is to be transferred andcontinued before the Board in Washington, D.C.A copy of the Regional Director's report on the objec-tions with attached exhibits, including certain campaigncorrespondence of the Employer, distributed to employeesand to Employer's station managers was received inevidence without objection. The Employer's animustowards the Union is readily apparent therein.3I so find.C. The Evidence Re Alleged Unfair Labor Practices1. Natural Bridge gas stationEmployee Chris Filla, whom I find to have beenforthright and candid in his testimony given before me, wasemployed as an assistant manager at the Employer'sfacility at 8970 Natural Bridge, a self-service gas station ofpay window-type operation. Filla had worked there for 6months prior to his discharge in January 1977 for refusal toshovel snow from the station. Prior to discharge Fillaworked regularly 6 days a week for Respondent.Filla related a conversation that Area RepresentativeRay Wille (an admitted supervisor) had with Filla aboutthe Union. According to Filla, Wille asked him why hewanted to go union. Filla told Wille it was "because ofmore money and the days off." Wille asked Filla whatmade him think Derby could not give him the same thingand Filla replied they had not yet and he doubted whetherthey ever will. According to Filla, Wille then told him,"Well, Derby more or less has seen the error in their way,and there's likely a big change coming." Filla testified thatWille was writing at the time on a note pad. Filla could notplace the date of the conversation exactly but testifiedvariously that, as well as he could recall, the conversationhad occurred "the end of November-early December";and "a couple of weeks after the Union notified Derby thatwe were going union"; and "2-3 weeks after he had signedhis union card." As noted, the demand for recognition wasmade by letter dated November 19, and "a couple ofweeks" later would place it in early December. Similarly, itwas established and I find that Filla signed a unioiauthorization card on November 15, and "2-3 weeks" laterwould place the conversation in early December. Conse-quently, I find the weight of Filla's testimony would placethe conversation in early December.Raymond C. Wille, an area representative of the Respon-dent and a stipulated supervisor, testified that lie hadresponsibilities over the stations involved in this proceed-ing. Wille had responsibility for keeping the stationssupplied and for the running of audits on the books of thestations two or three times a month. Wille testified that hefirst became aware of the union movement following theRespondent's receipt of the Union's demand letter onNovember 23. On the following day, November 24, Willereceived initial instructions from his superior Kenneth C.Vestal, Respondent's marketing manager. According toWille, his initial instructions were that he was not to makefirm intention to oppose this union and to prevent it from coming in here byevery proper and legal neans."13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDany promises or threats, or to interrogate employees, nor toengage in surveillance or to discriminate against employ-ees. Some time later, estimated by Wille to be "probablysome time in November or first of December," Wille hadanother conversation with Vestal concerning the questionof what benefits were provided under union contracts inthe area. Wille testified that on that occasion Vestalinstructed Wille to find out what the union benefits wereand specifically instructed him for that purpose to callVickers Oil Company, a local concern which had anestablished bargaining relationship with the Union, inorder to learn what the benefits were. In the presence ofVestal, Wille called an official of Vickers but was unable toget either a copy of the contract or the information hedesired. It is unclear whether Vestal thereafter instructedWille to make similar inquiry of employees. Initially, Willetestified Vestal had told him directly to talk to theemployees because Vestal also was not sure of the benefitsand was trying to find out what they were. Later, Willeappears to have retracted the above but in doing so to havetestified somewhat evasively as to Vestal's directions on thematters on that occasion. Thus the record reveals Willetestified when further inquiry was made thereon as follows:Q. And then Mr. Vestal told you, "Go inquire withour employees and see who knows what," or what didhe say?A. I don't believe he told me to go talk to ouremployees. I was just trying to find out, no matter whoI talked to.Q. And he was trying to find out? Mr. Vestal?A. I don't know if he was or not.Q. You said, "We called the man from Vickers." Ithought you meant you and Mr. Vestal.A. Well, he was at the office the day I calledVickers, yes. I really didn't get that much informationon it.Q. What did Mr. Vestal then say to you aboutcontinuing your inquiry with your own employees?A. Well, I knew he was interested in finding out.We both was. So, naturally, I was still-I didn't have allmy questions answered on everything they had to offer,so I was still trying to find out.Vestal did not testify. In any event, Wille was clear that itwas after his call to Vickers that he next tried to learnabout the union benefits directly from three to fouremployees, one of whom was Filla. Wille testified that itwas not his intention to interrogate Filla about his unioninterest. However, Wille confirmed that he engaged Filla ina conversation at the latter's service station in which Willebrought up the Union. Wille recalled that he initiallyinquired of Filla concerning the health status of his fatherwho had recently been hospitalized with a heart attack;and then inquired concerning the status of the station'scigarette inventory which was a responsibility of Filla's asan assistant manager. According to Wille, he then askedFilla "if he knew, or if himself, or any of the other guys hadany gripes or were unhappy with their jobs in any way."Wille also asked during this conversation if Filla knew ofany, or had any idea what kind of benefits the Union had,such as in regards to insurance or retirement. Willeexplained that he asked Filla figuring Filla might know ifhe had been around the Union. According to Wille, Fillatold him that one reason Filla was interested was hethought they would have better benefits with the Union.Wille then asked Filla if Filla was aware of the benefitspresently being supplied to employees by the Employer.When Wille learned that Filla was not aware of theEmployer's profit-sharing plan, he explained it to Filla.According to Wille, Filla also told him that Filla thoughtthe Union would be a good deal for the employees becausehe felt the Union could get the employees a lot moremoney. Wille then told Filla that it was not necessarily truethat the Union could guarantee any certain amount thatthe company would have to pay, because the Union couldnot force anybody to do it, there would have to be abargaining agreement. According to Wille, Filla alsodiscussed holidays. Thus Filla stated he thought the Unioncould get the employees some days or holidays off.According to Wille, he did not reply to the subject ofadditional holidays. Wille denied asking Filla during theconversation what made him think Derby could not do justas well as the Union. However, Wille confirmed that hehad a pad of paper and that he did write down at the timeat least the three subjects that Filla had discussed with him,viz, insurance, wages, and holidays.As indicated, Wille was also unable to testify as to theexact date that this conversation with Filla took place,testifying it took place "possibly the week ending aroundNovember 26 or 27." Because of the circumstance that herecalled his daughters were with him, on one occasion hetestified it was either November 26 or 27. On the otherhand, Wille related that he had received Vestal's instruc-tions about determining what the union benefits were at"the end of November, first part of December" at whichtime he initially contacted Vickers. More pointedly, hetestified that it was not until after his contact with Vickersthat he began making inquiry of employees. Wille alsotestified that he talked to as many as three other employeesin addition to Filla in the same manner and for the sameasserted purpose which was to see if they knew anythingabout the benefits provided by the Union. In that connec-tion, Wille revealingly testified that none really knew awhole lot as the ones that he talked to had never been inthe Union before, a circumstance of extent of their unioninvolvement gleaned from the conversations he had heldwith the employees. Significantly, Wille estimated that hisinquiries of the employees "probably took over a week orso, maybe more than that, and may have gone intoDecember." Finally after making the above inquiries ofemployees, he made still further inquiry of another localconcern, Clark Oil, concerning the identification of whatbenefits were afforded employees under union contract.Wille testified that he never thought to ask the Uniondirectly concerning what benefits it was providing employ-ees under contract.AnalysisThe expressed motive of Wille in conducting the inquiryof Filla and other employees is not in my view thecontrolling consideration in this matter. Rather, the ele-ments supportive of a conclusion that a supervisory inquiry14 DERBY REFINING COMPANYof an employee is coercive or interferes with Section 7rights of employees must depend upon an evaluation of allthe facts and circumstances. In that regard, I note that noevidence was presented that Wille on the occasion ofinquiry of Filla or the other employees communicated toFilla (or the others) a legitimate purpose for his inquiry;nor does it appear that he gave them any assurance that noreprisal would take place. Under all the attendant circum-stances, including the nature of the inquiry, I am convincedand I find that the inquiries made of Filla had reasonabletendency to put him on the spot and to require him toexpose his interests and sympathies in the Union or else toplead ignorance. The Board has said: "Questioning select-ed employees about their union sympathies without anylegitimate reason therefor and without any assuranceagainst reprisal, by its very nature tends to inhibit employ-ees in the exercise of their right to organize." EngineeredSteel Products, Inc., 188 NLRB 298 (1971); The SavingsBank Company, 207 NLRB 269, 273 (1973); BirdsallConstruction Company, 198 NLRB 163 (1972), enfd. 487F.2d 288 (C.A. 5, 1973). Compare (in polling circum-stances) Struknes Construction Co., Inc., 165 NLRB 1062(1967), wherein the Board held "In our view any attemptby an employer to ascertain employee views and sympa-thies regarding unionism generally tends to cause fear ofreprisal in the mind of the employee if he replies in favor ofunionism and, therefore, tends to impinge on his Section 7rights." The more so is such tendency likely where as here,at least in the case of Filla, the Employcr's representative isobserved to write down notes concurrent with the unionrelated inquiries being made and the responses given byFilla. Additionally, I note that the initial question posed byWille related to an inquiry into Filla's and other employ-ees' gripes and grievances, which is unassociated with alimited inquiry of union benefits supplied by any existingunion contract applicable in the area and yet was inextrica-bly connected with the remainder of the conversation. Inshort, I find that the inquiry of Filla into union mattersdepicted above constituted an invasion of his privacyprovided for in protected Section 7 rights and under thecircumstances reasonably tended to be coercive and, at thevery least, constituted an unlawful interference with Sec-tion 7 rights of employees in violation of Section 8(a)(1) ofthe Act.Finally, I have detected a degree of inconsistency, if notevasiveness, in Wille's testimony as to the instructions hehad received from Vestal on this matter of directinginquiries directly to employees as to what benefits wereprovided for employees by the Union under its contract.Inasmuch as Filla's version was given candidly and I findno valid reason to discredit him, I credit Filla that duringthe conversation he was in fact asked by Wille why hewanted to go union, and that Wille, as well, by statementsuggested that Derby had seen the error of its ways and achange was likely. Both are circumstances still furthersupportive of the findings of 8(a)(1) coercion and interfer-ence earlier made.4 Zickler testified that Hackworth also worked there until January 10,1977, at which time he quit to take another jobh.2. Airport RoadFormer employee Donald Allen was an attendant at theRespondent's self-service station located at Airport Roadwhere he had worked from late August or early Septemberuntil he was fired on January 10, 1977. During this periodof time, four employees had regularly worked at thisstation, one of whom was Jim Zickler, a station managerand a stipulated supervisor within the meaning of the Act.Each of the four usually worked alone, although there wassome overlap in hours.There was also some suggestion in the record that theappearance of Allen, under subpena of the GeneralCounsel, was reluctant. While bearing that in mind, Inonetheless find that his testimony presented before mewas in some respects confusing and, in part, unreliable.According to Allen's direct testimony, Zickler spoke to himabout the union about a week before Christmas. Herecalled the conversation as occurring just after he hadcome on duty and finished inventory and before Zicklerleft for the day. Allen reports that they talked about theUnion and more particularly about some of the things thatpeople had said about it. Summarizing the testimony ofAllen in which there was some variance, in effect, Allenrelated that Zickler told him that Kenneth Vestal had toldZickler that if the Union went through, the employees weregoing to have some surprises and some rough going.According to Allen, Zickler also mentioned a meeting washeld a few days earlier. On cross-examination the Respon-dent established that witness Allen, in sworn testimonyearlier given (as evidenced in an affidavit dated December30), had stated that on this occasion Zickler had told himthat: "Jim mentioned that he thought the company wouldhave some surprises would make it hard on us and wasgoing to do everything it could to keep the union out."Allen testified he could not recall what he had told theinvestigator on that occasion. While conceding that hisearlier affidavit made no mention of Vestal, Allen nonethe-less continued to assert that Jim Zickler reported thestatement was related by Zickler as what Vestal had toldZickler. As I credit Zickler and Wille, infra, that the earlieststation manager meeting with Vestal was held on Decem-ber 23, I find that Allen's reference to the event, in relationto an earlier meeting of Zickler with Vestal, was unclearand unconvincing.Former employee N. Steve Hackworth also was anattendant at Respondent's self-service station located atAirport Road and he testified that he had worked there for2 months.4Hackworth's testimony was candidly andforthrightly given and I find him like Filla to have been agenerally reliable witness. Both Hackworth and Allenrelated that Zickler had said he wanted Derby to go union.On direct examination Hackworth's initial testimony wasthat after a management meeting Zickler, on December 28,told him that the Employer "was all set to give us money,give us our raises, whatever you want to call it, but theycouldn't now because the union would say they were tryingto bribe us into voting, swaying our votes." However, in aprior affidavit dated December 28, the same day upon15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich the alleged conversation reportedly had occurred,Hackworth's description of the incident was to the effectthat Zickler had told Hackworth that "he thought Derbywould give us more money anyway because they couldafford it but that they had to wait because the union wouldthink they were trying to bribe us." Hackworth candidlyconfirmed that the latter version was the more reliable, viz,that the word "thought" was expressed by Zickler on thatoccasion because Hackworth had recorded that recollec-tion of the incident just 3 hours after the incident hadoccurred on December 28, 1976.Wille testified that the station managers, includingZickler, were instructed in the same manner, as he was, asto how as supervisors they should conduct themselves withemployees in regard to the Union. According to Wille, thiswas not done until December 23, because it was not untilthen that it was definitively decided that the stationmanagers were part of management. I have noted that itwas on December 23 that the parties entered an agreementfor an election, the terms of which included an appropriateunit that excluded station managers.Station Manager Zickler testified that he first becameaware of the union activity in December when a managerof another station told him that everybody had signed upfor the Union. Shortly thereafter he found union cards athis own station and promptly reported it to his superior,Wille. Zickler was not personally contacted by the Unionand had never been involved with the Union before. Heconfirmed that on December 23 he (and the other stationmanagers) had a meeting with Vestal at which time hereceived instructions as to what to do in regard toemployees and the Union. Prior to that meeting he had notreceived any instructions from his superiors as to how toconduct himself. Zickler testified, and I find it plausibleand credit him in this respect, that it was prior to the initialsupervisory meeting of December 23 with Vestal that hehad told the employees he would like to see the Unioncome in. Zickler confirmed he had spoken to employeesAllen and Hackworth about the Union both before andafter his attendance at supervisory meetings with Vestalheld on December 23 and 27, at which the Union wasdiscussed. According to Zickler, every time the Unioncame up in a conversation he had with an employee thesubject of additional money was mentioned. However,Zickler testified that when asked variously about theemployees getting additional money that prior to Decem-ber 23 he simply told employees he did not know andthereafter that he could not make any promises. Zicklercould not recall the specific conversation with Allen, butdenied that he had told Allen that the Company had somesurprises for the people and that Vestal had told him that ifthe Union came through it would be a rough time. Zicklerconfirmed that he had a second supervisory meeting withVestal on December 27, and that he had a conversationwith Hackworth thereafter. On that occasion, Hackworthasked Zickler, "Well, are we going to get any moremoney?" According to Zickler, he simply told Hackworthhe could not make any promises. Zickler denied he toldHack'worth he was going to get an increase if the Union didnot get in or that he could not discuss money because theUnion would say that the Company was trying to bribe theemployees.AnalysisI have earlier noted that there were variances in Allen'sdirect testimony, as well as from his prior affidavit.Further, his reference to a relationship of the event hedescribes to an earlier meeting with Vestal was unclear andunconvincing in the face of credited testimony of Zickler(corroborated by Wille) that Zickler's first meeting withVestal occurred on December 23. In contrast, Zickler'stestimony denying that he told Allen that if the Unioncame in the Company would have surprises for theemployees and that it would be a rough time wasconvincingly given. Zickler's denial that his remarks toAllen related to Zickler's meeting with Vestal is supportedby the above finding that the first meeting with Vestal wasnot until December 23. In short, I find that the evidenceoffered by General Counsel that Respondent by itssupervisor and agent Zickler threatened an employee withreprisals should employees seek union representation wasnot persuasive and did not predominate. I shall according-ly recommend that that complaint allegation be dismissed.Zickler's testimony as to discussions with employeesconcerning money was quite another matter. Zicklerhimself conceded that every time he had a conversationwith employees about the Union that additionally moneywas mentioned. His testimony was that on those occasionsoccurring prior to December 23 he simply replied he didnot know, although at that time he had received noinstructions as to what he could or could not say. I find ithard to accept that his expressed position was of such arestricted guarded nature in that conversational area withemployees prior to December 23, particularly where hisown initial position as stated to employees was a desire tosee the Union come in and his conversational openness of anature as to alert employees beforehand that he was goingto attend supervisory meetings concerning the Union. Inshort, I find his testimony in that regard was something lessthan frank. In contrast, I find Hackworth's testimony wascandid and frank. Hackworth's revised testimony thatZickler's remarks to him were prefaced by what Zickler"thought," in my view, was not evidence of an initial lackof candor on Hackworth's part but a frank revision in theinterest of accuracy. Hackworth did not impress me as anindividual who would totally fabricate the incident andthen record it in an affidavit the same day. I creditHackworth and find that Zickler on December 28 told himthat he (Zickler) thought Derby would give them moremoney anyway because they could afford it, but that theyhad to wait, because the Union would think the Companywas trying to bribe the employees. I further find this wasnot simply an expression of opinion in a vacuum. Zicklerhad just returned from the second supervisory meeting heldwithin a week, a circumstance of which employees wereaware. When Zickler made his pronouncement, Hackworthwould have so received it. I find that when Zickler toldHackworth what he thought would be the situation inregard to additional money for employees, he was tellingHackworth that additional money would be forthcoming toemployees if the Union was not selected and that the same16 DERBY REFINING COMPANYconstituted an interference with Section 7 rights of employ-ees and was in violation of Section 8(aXl) of the Act. TheSavings Bank Company, supra. Having found that theRespondent has engaged in the certain conduct in violationof Section 8(aX)(1), I shall provide an appropriate remedyhereinafter. It only remains to consider the above deter-mined conduct of Employer in relation to Objection 1.D. The ObjectionsI have found, on the weight of the credited evidence, thatWille's interrogation of Filla was in violation of Section8(a)(l) of the Act and occurred in early December. Iadditionally note that there was evidence of similarinterrogations by Wille of other employees that he con-cedes occurred in December. I have also found that, onDecember 28, Zickler's promise of benefit to employeeHackworth was in violation of Section 8(a)(1). The criticaldates herein are November 30, the day on which thepetition in Case 14-RC-8320 was filed, and the date of theelection on February 2, 1977. The Ideal Electric andManufacturing Company, 134 NLRB 1275 (1961); GoodyearTire and Rubber Company, 138 NLRB 453 (1962). As boththe above incidents found violative of Section 8(a)(1)occurred after the filing of the petition and prior to theelection they are afortiori conduct constituting grounds forsetting aside the election, Dal-tex Optical Company, Inc.,137 NLRB 1782 (1962). The more so does this appearwarranted where the evidence has extended to establishthere were other interrogations and the election resultswere comparatively close. Consequently, I find that there ismerit to Objection I and it will be recommended that theBoard set aside the election conducted in Case 14-RC-8320 and direct that a second election be conducted at atime to be determined by the Regional Director.III. THE EFFECT UPON COMMERCE OF RESPONDENT'S.UNFAIR LABOR PRACTICESThe activities of the Respondent set forth in section II,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and that it take certain affirma-tive action which is necessary to effectuate the policies ofthe Act. It having been further found that the Employerhas engaged in certain conduct affecting the results of theelection conducted on February 2, 1977, it is recommendedthat the election be set aside and that a new election beconducted by the Regional Director at an appropriatetime.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1. Derby Refining Company is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Automotive, Petroleum, and Allied Industries Em-ployees Union, Local 681, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3. By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed bySection 7 of the Act, as above found, the Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4. Other than as above found, the Respondent has notengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5. By engaging in conduct that was coercive and byother conduct, as above found, the Employer unlawfullyinterfered with the freedom of choice of its employees intheir selection of a bargaining representative on February2, 1977.6. The aforesaid conduct constituting unfair laborpractices and conduct illegally affecting the results of aBoard conducted election is conduct affecting commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDERsThe Respondent, Derby Refining Company, Hazelwood,Missouri, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating its employees concerning their unioninterests, sentiments or activities.(b) Promising employees benefits in order to induce themnot to vote for or join a union.(c) In any like or related manner, interfering with,restraining, or coercing its employees in the exercise oftheir right to self-organization, to form, join, or assist anylabor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any orall such activities.2. Take the following affirmative action, which isnecessary to effectuate the purposes of the Act:(a) Post at each of its places of business in St. Louis andSt. Charles County, Missouri, covered by the appropriate102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining unit described herein, copies of the attachednotice marked "Appendix."6Copies of said notice, onforms provided by the Regional Director for Region 14,after being duly signed by the Respondent's representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said notices arenot altered, defaced or covered by any other material.(b) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint hereinbe dismissed insofar as it alleges any unlawful conductother than as above found.IT IS FURTHER RECOMMENDED that the election held onFebruary 2, 1977, in Case 14-RC-8320, be set aside, andthat said case be remanded to the Regional Director forRegion 14 to conduct a new election at such time as hedeems that circumstances permit the employees' freechoice of a bargaining representative.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunity togive evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Actand has ordered us to post this notice and to advise youthat:WE WILL NOT unlawfully question any employeeconcerning his union interests, sentiments, or activities.WE WILL NOT promise any employee benefits inorder to discourage the selection of a union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce any employee in the exercise ofhis or her right to join or assist Automotive, Petroleum,and Allied Industries Employees Union, Local 681,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,or any other labor organization, to bargain collectivelythrough representatives of their own choosing, or toengage in other concerted activity, or to refrain fromsuch activity.DERBY REFINING COMPANY18